Citation Nr: 1521859	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-29 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	N. Fisher, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

In January 2015, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran has Parkinson's disease.

2.  The most probative evidence of record is against a finding that the Veteran has a disability which warrants presumptive service connection. 

3.  The most probative evidence of record does not support a finding that the Veteran has a neurological disability causally related to, or incurred in service, or that he had symptoms which manifested to 10 percent or more within one year of separation from service. 


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2011.  

The claims file includes service treatment records (STRs), service personnel records, post service clinical records, and the statements of the Veteran and his spouse in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran testified at the Board hearing that he saw a doctor in the 1990s for his symptoms and that he was initially diagnosed with ALS.  VA has informed the Veteran of the evidence necessary to substantiate his claim.  The Veteran, who is represented by an attorney, has not provided VA with these records or authorization for VA to obtain them.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  See also Overton v. Nicholson, 20 Vet. app. 427 (2006) 

The initial issue for consideration, as discussed is further detail below, is whether the Veteran has Parkinson's disease, and not whether Parkinson's disease is causally related to active service.  The claims file includes a May 2013 VA clinician record, which contains an opinion as to Parkinson's disease and neuropathy.  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on consideration of the Veteran's reported symptoms as well as diagnostic testing.  

The May 2013 VA record reflects that the Veteran was informed that he did not have Parkinson's disease and that the only tests left to consider were for genetic forms of neuropathy, spinal fluid analysis, or sural nerve biopsy.  It was noted that the Veteran "is adamantly opposed to all three."  The Veteran was also offered a second opinion as to the etiology of his neuropathy but he "is not interested."  The clinician offered to review records from another physician and discuss them with the Veteran but the Veteran "again refuses."  An April 2014 VA record reflects a diagnosis of mixed peripheral neuropathy and a possibility of carpal tunnel syndrome and ulnar neuropathy.  

At the January 2015 Board hearing, the Veteran requested a second clinical opinion.  However, the Board finds that a remand for such is not warranted.  The clinical records reflect that the Veteran does not have Parkinson's disease but has an idiopathic neuropathy of unknown etiology.  A VA examiner need not have opined as to the etiology of the Veteran's neuropathy, but merely have opined as to whether the Veteran has Parkinson's disease.  If the Veteran has Parkinson's disease, an opinion as to etiology would not be necessary because it is a presumptive disease listed under 38 C.F.R. § 3.309.  See Roberts v. West, 13 Vet.App. 185 (1999).  The claims file includes an adequate and probative clinical opinion that the Veteran does not have Parkinson's disease.  Thus, another opinion is not warranted.  Moreover, there is no competent clinical evidence which indicates that the Veteran's neuropathy is causally related to, or aggravated by, active service; thus, an examination/opinion under McLendon v. Nicholson, 20 Vet. App.79, 81 (2006) is not warranted.  (VA records indicate that the Veteran's neuropathy is idiopathic and may be genetic/hereditary related.  See February 2012 and May 2013 records.)

Notably, the evidence indicates that the Veteran actually obtained, on his own, an opinion from a private (neuromuscular) clinician, and that clinician also failed to diagnose the Veteran with Parkinson's disease.  (See May 2013 VA neurology record.)  As noted above, the Veteran has been informed of the evidence necessary to substantiate his claim, and is represented by an attorney; however, he has failed to submit the private opinions/records.  As the VA neurologist has found that the Veteran does not have Parkinson's disease, and as the Veteran has indicated that his private clinician has also not found him to have Parkinson's disease, the Board finds that another opinion is not warranted.  The Board is sympathetic to the Veteran's physical health situation and his desire, for compensation purposes, to be diagnosed with Parkinson's disease; however, this is not a fishing expedition to obtain a diagnosis of Parkinson's disease when there is competent probative evidence that he does not have such a disease.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service; except some diseases, including early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis
The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has Parkinson's Disease due to herbicide exposure from service in Vietnam between November 1964 and November 1965.  Initially, the Board finds that the Veteran had service in Vietnam.  Although his DD 214 does not reflect service in Vietnam or its inland waterways, the evidence, as a whole, does support a finding of such service.  The Veteran's DD 214 reflects that he had three years of foreign service, and received the Vietnam Service Medal.  His Enlisted Performance Record reflects that he was with the Fleet Air Reconnaissance ONE from November 1964 to August 1966.  A June 2010 memorandum from the Commanding Officer, Fleet Air Reconnaissance Squadron ONE reflects that from 1964 to 1973, the Fleet Air Reconnaissance Squadron ONE (VQ-1) operated primarily from Da Nang Air Base, South Vietnam.  The Veteran's Administrative Remarks reflect that he was authorized Special Pay for Duty Subject to Hostile Fire for the months of June, October, November , and December 1965.  Thus, the Board finds that the Veteran had service in Vietnam within the applicable time frame noted above, and he is presumed to have been exposed to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  The evidence does not support a finding that the Veteran has a disease for which presumptive service connection is warranted. 

The Veteran contends that he has Parkinson's disease, which is a disease listed under 38 C.F.R. § 3.309(e); however, the Board finds that the most probative evidence of record is against a finding that the Veteran has Parkinson's disease.  

In May 2010, the Veteran submitted a statement that he is "flat footed because my nerves in my feet are not communicating with my brain.  I've have [sic] a problem walking and keeping my balance while I'm standing still.  I can't stand in the wind outside without my cane."  (The Board notes that the Veteran's May 1962 report of medical examination for enlistment purposes reflects that he had pes cavus, hammer toes, and dermatophytosis of the right foot.)

A November 2010 VA record reflects that the Veteran had bilateral lower extremity neuropathy of unknown etiology.  

The claims file includes a March 2011 Disability Benefits Questionnaire (DBQ) prepared by Dr. B. Hassan, a family practitioner.  The report reflects that the Veteran had a gradual progression of weakness and unbalanced gait.  The estimated onset date was noted to be in 2006; this is approximately 40 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The March 2011 DBQ report noted that there was no history of trauma in service related to the Veteran's condition.  The Veteran's symptoms were noted to include weakness, stiffness, unbalanced gait, and rigidity of all four extremities.  The report further reflects "generalized weakness, need to exclude Parkinson's disease;" however, the report, upon physical examination, reflects a diagnosis of Parkinson's disease.  The physician did not include any comment on etiology. 

A March 2011 VA history and physical note reflects that the Veteran was seen as a follow up as a new patient.  He reported a history of chronic balance problems for six years, or since approximately 2005.  

A May 2011 physical therapy consult note reflects that the Veteran "states he has neuropathy and has had progressive problems for the last 5-7 years."  Thus, the reported onset was from approximately 2004 to 2006.

A May 2011 VA neurology consult record reflects, in pertinent part, the following:

 . . .   on detailed questioning, [the Veteran] does not confirm any symptoms of Parkinson's except for tremors of his whole body when he is tired but not at rest, and gait impairment, which can be attributed to his severe neuropathy.  The patient thinks he has had neuropathy for around 10 years but has never sought medical evaluation.  It is now quite severe and he is concerned about his numbness and weakness.  He states that he first noticed about 10 years ago that he could not run anymore.  He then realized he had troubles maintaining balance on uneven ground and that he would fall when out in the yard. Now he falls quite often.  He has learned that his balance is better if he holds on to something.  He has had noticeable balance impairment for about the last 5 years and started using a cane 3 to 4 years ago . . . .  He can notice some tremors in the hands when tired.  When asked why he has not sought any diagnosis or treatment, he indicates that he is very mistrustful of doctors and that he does not even like to get out around people (emphasis added).

The examiner diagnosed the Veteran with neuropathy and further stated "I explained that I do not find any evidence for Parkinson's disease but that severe neuropathies can cause tremors which would be more likely to manifest during fatigue." 

A July 2011 VA EMG/NCS record reflects that the findings suggest a severe chronic length dependent axonal sensorimotor neuropathy.  A July 2011 VA neurology follow up record reflects that the Veteran had a 10 year history of neuropathy, both motor and sensory symptoms.  It was noted that there was no etiology for the peripheral neuropathy.

The claims file also includes an August 2011 VA examination report prepared by a nurse practitioner in response to a request for an opinion to determine whether the Veteran has Parkinson's Disease.  The reviewer detailed findings in the claims folder and opined as follows:  "Based upon the extensive evaluation by a neurologist, there is no evidence that this Veteran has Parkinson's disease.  Instead he has a severe sensorimotor axonal neuropathy which is the underlying etiology for his symptoms of unbalanced gait, weakness, mild tremors, and so forth as described the by neurologist."  

An August 2011 neurology clinical record reflects that the Veteran had long-standing neuropathy.  It was noted that he has had the neuropathy for 10 years, but had just come to medical attention in the last few months, "probably because the neuropathy is getting to the point that he can hardly work."  Thus, the reported onset of symptoms was in 2001, or approximately 35 years after separation from service.  The impression was "severe length dependent axional neuropathy, as demonstrated recently on EMG, etiology unclear."

A May 2013 VA neurology outpatient note reflects that physician's impression that the Veteran has longstanding length-dependent peripheral neuropathy, idiopathic after extensive testing.  The Veteran has had neuropathy for around 15 years but did not seek a diagnosis until he had had it for approximately 12 years.  In other words, the onset was in approximately 1998, and the Veteran waited 12 years to seek a diagnosis in approximately 2010.  The physician noted that she had not been able to identify a cause of the Veteran's neuropathy.  The Veteran reported that his private physician had stated that he might have ALS and referred him to a neuromuscular specialist, and was later told that "nothing is wrong."  The physician, Dr. L. Rankin, a neurologist, stated, in pertinent part, as follows:

I surmised that [the private physicians] also found neuropathy but could not identify a cause.  [The Veteran] goes on to remind me that his sister had Parkinson's disease, and that he applied for service-connection for Parkinson's disease but was denied. He states that since we neurologists are telling him "nothing is wrong," he might as well be diagnosed with Parkinson's disease. He looked on the Mayo Clinic web site, and his reasoning is that you do not have to have a tremor to have Parkinson's disease.  I explained that he does not show the cardinal features of Parkinson's disease. He then wanted to know more about Agent Orange connections, and I explained that he could contact his County VA Services Representative to look to pursue compensation for Agent Orange, but that my understanding is that compensation for neuropathy is just given if there is an onset shortly after the exposure. 

An August 2013 VA primary care outpatient note reflects that the Veteran has longstanding severe idiopathic neuropathy and chronic balance problems for eight years.  An August 2014 VA note reflects that the Veteran reported a history of longstanding severe idiopathic neuropathy and chronic balance problems for eight years. 

The Veteran testified at the January 2015 Board hearing that his neuropathy symptoms started "about six months" after he got home from service.  He testified that he had some burning in his feet, and would have trouble stumbling on steps.  (See Board hearing transcript, page 9.)  He further testified that he did not go to a doctor for a long time because at first he thought it was his shoes, not neuropathy, that were causing his symptoms.  He reported that he thinks that he first went to the doctor in the 1990s and was diagnosed with ALS. (See Board hearing transcript, page 13.)

The Veteran's spouse testified that while in his 20s, the Veteran would stumble or trip on stairs more often than would be normal for someone in their 20s.  She said that they attributed his actions to clumsiness. (See Board hearing transcript, page 18.)

The Board finds that the evidence is against a finding that the Veteran has Parkinson's disease, and does not support a finding that he has ALS, early onset peripheral neuropathy, or subacute or acute peripheral neuropathy.  The evidence does not support a finding that the Veteran's neuropathy is at least as likely as not causally related to active service.

First, the Board finds that the evidence is against a finding of Parkinson's disease.  The Board finds that the May 2013 opinion of the neurologist is the most probative of record.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Parkinson's disease is a progressive disease of the nervous system.  Thus, a neurologist is generally more competent than a family practice physician or a nurse practitioner.  In addition, a physician who has reviewed the Veteran's numerous medical records, such as Dr. Rankin, is generally more probative than one who has not reviewed the numerous medical records.  Dr. Rankin, who provided opinions in 2011, 2012 and 2013, reviewed more records and examined the Veteran on more occasions that any other clinician of record.  Her opinion is the most probative.

At the Board hearing, the Veteran's attorney argued that the Veteran exhibited the cardinal signs of Parkinson's disease.  Parkinsonism is a group of neurological disorders characterized by hypokinesia (diminished motor function or activity) , tremors, and muscular rigidity.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Board acknowledges that the 2011 examination report noted a history of subjective complaints of weakness, a mild right arm tremor, and rigidity of all four extremities.  However, upon clinical examination, and review of diagnostic testing, the most probative opinion (the neurologist's) was that the Veteran does not have Parkinson's disease, but has severe neuropathy.  While the Veteran's attorney has argued that the Veteran has cardinal signs of Parkinson's disease, the neurologist is more competent to make such a finding.  As noted above, Dr. Rankin considered the clinical records, to include the Veteran's complaints, and still found that the Veteran does not have Parkinson's disease.  Her opinions are the most recent and include consideration of the most comprehensive clinical record.

The Board also notes that the Veteran has reported that his sister had Parkinson's disease.  While the condition of the Veteran's sister may have provided the Veteran with more awareness of Parkinson's disease, he has still not been shown to have the training and education necessary to make a diagnosis of such.  In addition, while the Veteran is competent to report his symptoms, and his wife is competent to report what she witnesses, neither has been shown to have the experience and education necessary to provide a competent opinion.  Based on the foregoing, the Board finds that their opinions do not constitute competent medical evidence and lack probative value.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011). 

As the Veteran does not have Parkinson's disease, service connection for such is not warranted.  
 
Second, the Board has considered the Veteran's contention that he was told, at one time, that he has ALS (amyotrophic lateral sclerosis).  Under 38 C.F.R. § 3.318, service connection is warranted for ALS if certain requirements are met.  In the present case, the most competent evidence does not support a finding that the Veteran has ALS.  As noted above, the most probative records reflect a diagnosis of severe sensorimotor axonal neuropathy of unknown etiology, and not ALS.  Moreover, as the Court has noted "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Third, the Board has considered whether the Veteran's contention that he had early onset peripheral neuropathy and that service connection is warranted on a presumptive basis under 38 C.F.R. §§  3.307 and 3.309.  The Board acknowledges the Veteran's statements, and those of his wife, that he had symptoms of neuropathy within a year after separation from service.  However, the Board finds that such statements are not credible when considered with the record as a whole.  

The clinical records are negative for any pertinent complaints in the four decades after separation from service.  The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the Board has considered other evidence of record, including the Veteran's statements that he did not seek treatment because he is distrustful of clinicians or because he thought his shoes were the reason for being clumsy.  However, the Board finds that if the Veteran had problems for decades, it would have been reasonable for him to sought treatment.  Notably, the Veteran sought treatment for dermatology conditions in 1994 (a lesion on the nose which was irritated by wearing glasses) and on numerous occasions through the next several years (e.g. skin tag, carcinoma).  Thus, it is reasonable that if he had neurology symptoms in the decades after service, he would have also sought treatment for such (i.e. he was not so mistrustful of doctors as to prevent seeking treatment for other conditions).  The Board also notes that the Veteran's 1962 entrance examination report reflects that the Veteran had pes cavus and hammer toes.  The Veteran and his spouse have not been shown to be competent to state that any "clumsiness" or tripping was due to Parkinson's disease as opposed to pes cavus.  (A February 2012 VA clinical record notes that with higher arched feet and hammertoes, a hereditary neuropathy is in the differential diagnosis, but the Veteran refused generic testing.)

In the present case, not only is there a lack of clinical documents of neuropathy in the four decades after service, but the Veteran, prior to the Board hearing, consistently reported the onset of symptoms as several decades after service.  In March 2011, he reported the onset as approximately 2005.  In May 2011, he reported the estimated onset of symptoms in 2006, or from approximately 2004 to 2006.  He also reported the onset of neuropathy in 2001 with an onset of balance impairment in approximately 2006.  The July and August 2011 records note an approximate onset date of 2001.  The May 2013 neurology record notes an onset in approximately 1998.  The August 2013 and August 2014 records note the onset of balance problems in approximately 2005 or 2006.  All these reports reflect onset dates occurring several decades after separation from service.

It was not until after the May 2013 neurologist informed the Veteran that neuropathy is not a VA presumptive service-connected disability unless the onset was shortly after herbicide exposure, that the Veteran alleged that the onset of symptoms was within six months to one year after separation from service.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).
 
The Board finds that the statements initially made to the clinicians for treatment and examination purposes are more probative than those made to the Board for compensation purposes, especially given the vast difference in reported onsets and the timing of the allegations. 

As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the Veteran's STRs are negative for any complaints of, or treatment for, neuropathy and there is no competent clinical opinion that the Veteran's neuropathy is as least as likely as not due to his service, to include exposure to herbicides.  The reports reflect unknown etiology of neuropathy, but perhaps genetic/hereditary.   

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Parkinson's disease is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


